DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
2.	The Terminal Disclaimer filed 27 May 2022 was approved.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 27 May 2022, with respect to the rejections of claims 1-16 over non-statutory obviousness-type double patenting have been fully considered and are persuasive.  The rejections of claims 1-16 over non-statutory obviousness-type double patenting have been withdrawn.

Allowable Subject Matter
4.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed 27 May 2022 was approved, thus overcoming the previous rejections of claims 1-16 over non-statutory obviousness-type double patenting.  There are no outstanding grounds of rejection or objection, and claims 1-16 distinguish over the prior art for the reasons set forth on page 7 in the previous Office Action of 27 May 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616